Filed 10/27/20 Ulmschneider v. Stockton Unified School Dist. CA3
                                           NOT TO BE PUBLISHED
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.




                IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA
                                      THIRD APPELLATE DISTRICT
                                                    (San Joaquin)
                                                            ----




 CHARLES E. ULMSCHNEIDER,                                                                      C089601

                    Plaintiff and Appellant,                                            (Super. Ct. No.
                                                                                      STK-CV-UCR-2016-
           v.                                                                             0006366)

 STOCKTON UNIFIED SCHOOL DISTRICT,

                    Defendant and Respondent.




         Plaintiff Charles E. Ulmschneider (plaintiff) appeals from the dismissal of his
action against defendant, the Stockton Unified School District (District), after the trial
court sustained demurrers to his first and second amended complaints. Although plaintiff
invites this court to conduct a sweeping de novo review of the clerk’s transcript and
judgment in search of error, we decline to do so. Instead, we limit our discussion to the
two specific claims of error that were presented under separate headings and supported
by argument and authority, namely, (1) whether the court clerk erred in denying


                                                             1
plaintiff’s request for entry of default, and (2) whether the trial court erred in sustaining
the District’s demurrer to each cause of action in plaintiff’s first amended complaint. We
dismiss the appeal of the clerk’s denial of the request for entry of default as
nonappealable, and otherwise affirm the judgment.
                   FACTUAL AND PROCEDURAL BACKGROUND
       Plaintiff is an experienced, fully credentialed teacher and former employee of the
District. The District hired him in the summer of 2013 to teach Spanish at a District-
sponsored charter high school during the 2013-2014 school year. Things did not go well.
Although plaintiff had held a teaching credential for more than 20 years and had prior
experience teaching Spanish in the same grade level, plaintiff received poor performance
evaluations throughout his one-year employment with the District. At the end of his
contract, the District gave plaintiff an “unsatisfactory” final evaluation and recommended
him for a remedial peer assistance review (PAR) program. The District did not renew his
contract or offer him a further teaching assignment.
       In August 2014, plaintiff filed a complaint against the charter school with the
Department of Fair Employment and Housing (DFEH) alleging age discrimination and
retaliation under the Fair Employment and Housing Act (Gov. Code, § 12900 et seq.)
(FEHA).1 Specifically, the DFEH complaint alleged: “On or around [June] 30, 2014, . . .
[the charter school] took the following adverse actions against [plaintiff]:
Discrimination[.] Denied a work environment free of discrimination and/or retaliation[.]
Terminated. [Plaintiff] believes [the charter school] committed these actions because of
[his]: Age – 40 and over[;] Engagement in Protected Activity.” In August 2015, the
DFEH closed the case after an investigation due to insufficient evidence and issued a
right-to-sue notice.



1   The complaint was dual filed with the federal Equal Employment Opportunity
Commission.

                                               2
       On June 30, 2016, plaintiff, proceeding in propria persona, filed a complaint
against the District and its superintendent in the superior court. The complaint alleged
the following causes of action: harassment in violation of the FEHA; retaliation in
violation of Education Code sections 44110 through 44114; retaliation in violation of
Education Code sections 200 through 283; retaliation in violation of the FEHA; age
discrimination in violation of the FEHA; intentional infliction of emotional distress; and
breach of the implied covenant of good faith and fair dealing.
       In support of his claims, plaintiff alleged that while he was employed by the
District, he was subjected to unreasonably harsh and negative performance reviews that
were intended to torment, harass, and demoralize him, ostensibly because of his age
and/or in retaliation for him filing a civil rights suit against another school district (the
Los Baños Unified School District) several years earlier.2 Plaintiff alleged that the
negative evaluations of his teaching and the recommendation that he participate in the
PAR program amounted to “ ‘psychological water boarding,’ ” which caused him to
suffer permanent psychological and emotional harm. Plaintiff, who was over 40 years
old at the time of his employment, further alleged that the defendants made derogatory
and discriminatory comments to him about his age, such as, “ ‘You’ve been around,’ ”
“ ‘You’re not new at this,’ ” and similar comments.
       On July 20, 2016, plaintiff filed a proof of service of summons and complaint,
stating that a registered process server attempted to serve the complaint by leaving a copy
of the complaint with an unidentified receptionist and thereafter mailing a copy of the
summons and complaint addressed to the District. On January 26, 2017, counsel for the




2      After the close of briefing on appeal, plaintiff filed a request for judicial notice of
documents related to his federal civil rights lawsuit against the Los Baños Unified School
District. We deny the request for want of relevance.

                                               3
District sent plaintiff a letter stating that the attempted service of the complaint was
defective.
       On March 26, 2018, plaintiff filed a first amended complaint (FAC). The
allegations of the FAC are substantially the same as the original complaint except that the
FAC removed the superintendent as a defendant.
       The FAC was served on the District on or about April 17, 2018. (Code Civ. Proc.,
§ 415.20, subd. (a) [service deemed complete on 10th day after mailing].)3 The District
subsequently filed a declaration under sections 430.41, subdivision (a)(2), and 435.5,
subdivision (a)(2), which automatically extended by 30 days the date to file a responsive
pleading.
       Plaintiff’s requests for entry of default
       On April 6, 2018, after the FAC was filed but before service was complete,
plaintiff filed a request for entry of default on the original complaint. The court clerk
refused to enter the requested default because, among other reasons, it was missing an
original signature and the original complaint had been superseded by the filing of the
FAC.
       On May 15, 2018, plaintiff again requested entry of default on the original
complaint, this time via an “ex parte request for entry of default.” Unlike the prior
request for entry of default, the May 15 request did not use the mandatory forms. (Cal.
Rules of Court, rule 1.31.) The clerk notified plaintiff that he needed to resubmit his
request for default using the mandatory forms. Plaintiff never did so.
       The demurrer and motion to strike the FAC
       On June 4, 2018, the District filed a demurrer to each cause of action in the FAC
as well as a motion to strike portions of the FAC. Plaintiff opposed the demurrer and the
motion to strike. The trial court issued a tentative ruling sustaining the demurrer in full,


3      Undesignated statutory references are to the Code of Civil Procedure.

                                               4
granting plaintiff leave to amend two causes of action: retaliation in violation of the
FEHA and age discrimination in violation of the FEHA. In the same tentative ruling, the
court granted the motion to strike portions of the FAC. Neither party requested oral
argument and the tentative ruling became the court’s order. The court entered a formal
order sustaining the demurrer and granting the motion to strike on October 24, 2018.
       The demurrer and motion to strike the SAC
       In November 2018, plaintiff filed a second amended complaint (SAC) containing
amended causes of action for retaliation and age discrimination in violation of the FEHA,
as well as a new cause of action for hostile work environment in violation of the FEHA.
       The District demurred to the SAC. The District also moved to strike the hostile
work environment cause of action on the ground it exceeded the scope of the court’s
order granting leave to amend. Plaintiff did not timely oppose the demurrer or motion to
strike and the trial court issued a tentative ruling to grant the motion and sustain the
demurrer without leave to amend. Neither party requested argument and the trial court
affirmed its tentative ruling. The court eventually entered a formal order and judgment in
favor of the District on April 25, 2019. Plaintiff timely filed a notice of appeal on May
30, 2019.
                                       DISCUSSION
                                               I
                                    Appellate Principles
       We begin our analysis by reiterating the well-established rules that apply when a
party files an appeal. The most fundamental rule of appellate review is that an appealed
judgment or order is presumed correct; the appellant has the burden to overcome that
presumption and show reversible error. (State Farm & Casualty Co. v. Pietak (2001) 90
Cal.App.4th 600, 610.) To satisfy her or his burden, “ ‘an appellant must do more than
assert error and leave it to the appellate court to search the record and the law books to
test his claim.’ ” (Flores v. Department of Corrections & Rehabilitation (2014) 224

                                              5
Cal.App.4th 199, 204; accord, Paterno v. State of California (1999) 74 Cal.App.4th 68,
106; Niko v. Foreman (2006) 144 Cal.App.4th 344, 368.)
       It is the appellant’s responsibility to support claims of error with reasoned
argument and citations to authority. (Keyes v. Bowen (2010) 189 Cal.App.4th 647, 656.)
“The appellant may not simply incorporate by reference arguments made in papers filed
in the trial court, rather than briefing them on appeal. [Citation.]” (Ibid.) The appellant
must present each claimed error separately in the opening brief under an appropriate
heading, showing the nature of the question to be presented and the point to be made.
(Ibid.) Arguments that do not meet these pleading standards are deemed forfeited. (Ibid.;
accord, In re S.C. (2006) 138 Cal.App.4th 396, 408; Okasaki v. City of Elk Grove (2012)
203 Cal.App.4th 1043, 1045, fn. 1.)
       That plaintiff is self-represented does not change his burden on appeal. (Nwosu v.
Uba (2004) 122 Cal.App.4th 1229, 1246.) A party who chooses to represent himself on
appeal is “ ‘to be treated like any other party and is entitled to the same, but no greater
consideration than other litigants and attorneys.’ ” (Id. at p. 1247.)
       In the introductory sections of his opening brief, plaintiff lists 11 different issues
and asks that we review each of them as well as the clerk’s transcript and “the case in its
entirety” for “possible” prejudicial error. We decline to do so. Instead, we shall limit our
discussion to the two issues that are properly presented under separate headings and
supported (somewhat) by legal argument and citations to authority,4 namely, that (1) the
court clerk erred in denying plaintiff’s request for entry of default, and (2) the trial court




4      See California Rules of Court, rule 8.204(a)(1): “Each brief must: [¶] . . . [¶]
(B) State each point under a separate heading or subheading summarizing the point, and
support each point by argument and, if possible, by citation of authority; and [¶] (C)
Support any reference to a matter in the record by a citation to the volume and page
number of the record where the matter appears.”

                                               6
erroneously sustained the demurrer to plaintiff’s FAC. All other claims are deemed
forfeited.
                                              II
                                Requests for Entry of Default
       Plaintiff argues that the trial court erred by denying his requests to enter the
District’s default. Plaintiff contends that he filed the original complaint in June 2016 and,
as of April 2018, the District still had not responded to it. Thus, plaintiff argues, the clerk
improperly refused to enter the District’s default on that complaint.
       The District responds that the clerk’s refusal to enter a default is not an appealable
order and that even if it were appealable, the court clearly did not err in denying the
request for default. We agree with both propositions.
       The existence of an appealable judgment or order is a jurisdictional prerequisite to
an appeal. (Jennings v. Marralle (1994) 8 Cal.4th 121, 126.) Here, there is no
appealable order denying the request for entry of default. (§ 904.1.) Thus, if the clerk’s
refusal to enter default is reviewable, it is only under section 906, as an “intermediate
ruling, proceeding, order or decision which involves the merits or necessarily affects the
judgment or order appealed from or which substantially affects the rights of a party . . . .”
(§ 906.)
       Courts have held that the question of whether a default was properly entered may
be reviewed upon an appeal from a default judgment. (Bristol Convalescent Hospital v.
Stone (1968) 258 Cal.App.2d 848, 859; Pickerill v. Strain (1925) 196 Cal. 683, 685; see
also Shapiro v. Clark (2008) 164 Cal.App.4th 1128, 1136 [order denying relief from
default reviewable on appeal from judgment].) But plaintiff cites no authority, and we
are aware of none, recognizing a right to appeal a clerk’s denial of a request for entry of
default as an “intermediate ruling, proceeding, order or decision” reviewable on appeal
from a final judgment.



                                              7
       We conclude that the denial of a request for entry of default by a court clerk is not
appealable. Because a clerk’s duty to enter a default under section 585 is ministerial
(Todd v. Everett (1966) 247 Cal.App.2d 209, 211), we conclude that, in the absence of a
court ruling, a petition for writ of mandate is the exclusive method of obtaining appellate
review of a clerk’s refusal to enter a default. (See W. A. Rose Co. v. Municipal Court
(1960) 176 Cal.App.2d 67, 74 [writ may be issued by a court to a court officer to compel
the performance of an act which the law specially enjoins]; First American Title Co. v.
Mirzaian (2003) 108 Cal.App.4th 956, 960 [no appeal lies from the mere entry of a
default]; Pazderka v. Caballeros Dimas Alang, Inc. (1998) 62 Cal.App.4th 658, 667 [if
the trial court has taken no action, appellate court has nothing to review]; Wolf v.
Mulcrevy (1917) 35 Cal.App. 80, 81 [party can request trial court to compel clerk to file
document]; see also Reid v. Balter (1993) 14 Cal.App.4th 1186, 1195-1196 [denying
appellate relief because party failed to seek writ review of an order denying a motion to
dismiss for failure to prosecute].) Because we conclude the clerk’s refusal to enter the
requested default is not appealable, we dismiss the appeal of that issue.
       As noted earlier, after the clerk denied plaintiff’s request for entry of default,
plaintiff filed an “ex parte request for entry of default,” asking the court to grant entry of
default. This was treated as a renewed request for entry of default, but was never ruled
upon by the court. However, even if we were to assume that the court erred by failing to
rule on the ex parte request and that the error is appealable, plaintiff has failed to show
the error was prejudicial, i.e., that it is reasonably probable a result more favorable to
plaintiff would have been achieved in the absence of the alleged error. (Cassim v.
Allstate Ins. Co. (2004) 33 Cal.4th 780, 800.)
       A party seeking to enter a default must comply with the statutory requirements and
file proper proof of service. If a pleading has not been properly served, the clerk does not
have the power to enter default. (Woods v. Stallworth (1960) 177 Cal.App.2d 517, 520;
Lewis v. Le Baron (1967) 254 Cal.App.2d 270, 277; Westport Oil Co. v. Garrison (1971)

                                               8
19 Cal.App.3d 974, 978.) Here, the record shows that plaintiff’s original complaint was
not properly served because it was not served upon “the clerk, secretary, president,
presiding officer, or other head of [the District’s] governing body.” (§ 416.50, subd. (a);
see also § 415.20.) Although plaintiff argues the District was “aware” the complaint had
been filed, plaintiff makes no attempt to show the original complaint was served in
accordance with the Code of Civil Procedure, essentially conceding that it was not.
       Further, plaintiff never requested entry of default on the original complaint before
filing and serving his FAC. As a result, plaintiff’s request for entry of default was
defective on its face; the operative complaint at the time plaintiff filed his request for
entry of default (and ex parte request) was not the original complaint, but the FAC.5
(State Compensation Ins. Fund v. Superior Court (2010) 184 Cal.App.4th 1124, 1131
[there can be only one operative complaint at a time]; see also Tidwell v. Henricks (1954)
124 Cal.App.2d 64, 66.)6
       Under the Code of Civil Procedure, the time for responding to an amended
pleading is computed from the date of service of the amended pleading. (§§ 472, 471.5;
see also § 1010.) Service of the FAC was completed on or about April 17, 2018, and the
District’s time to respond subsequently was extended to June 16, 2018. The District
timely filed its demurrer and motion to strike on June 4, 2018. As such, the District was
not in default for failing to respond. It follows that any error by the court in failing to




5       Plaintiff argues that because the allegations of the FAC were substantially the
same as the original complaint, the allegations of the FAC related back to the date of
filing of the original complaint for statute of limitations purposes. However, this is
beside the point. The question is whether plaintiff was entitled to entry of default on the
original complaint despite having filed a FAC. Plaintiff has not cited any authority—here
or in the court below—to show that he was.
6     Plaintiff also has failed to show that the clerk improperly refused entry of default
because the form was missing an original signature.

                                               9
rule on plaintiff’s ex parte request for entry of default was harmless; the clerk properly
refused to enter the requested default.
                                             III
                                     Demurrer to FAC
       Plaintiff argues that the trial court improperly sustained the District’s demurrer to
each cause of action alleged in the FAC. We conclude that plaintiff has forfeited his right
to challenge the sufficiency of two of the causes of action alleged in the FAC by choosing
to amend those causes of action in the SAC. With regard to the other causes of action,
we conclude that the trial court correctly sustained the demurrer.
       A.      Standard of review
       When a demurrer is sustained, we must determine de novo whether the complaint
alleges facts sufficient to state a cause of action under any legal theory. (Koszdin v. State
Comp. Ins. Fund (2010) 186 Cal.App.4th 480, 487.) We treat the demurrer as admitting
all material facts properly pleaded in the complaint, but not contentions, deductions or
conclusions of fact or law. (Stansfield v. Starkey (1990) 220 Cal.App.3d 59, 72.) We
also consider matters which may be judicially noticed. (Ibid.) We review the correctness
of the trial court’s action in sustaining the demurrer, not the court’s statement of reasons
for its action. (Ibid.)
       When a demurrer is sustained without leave to amend, we review the denial of
leave to amend for abuse of discretion, which may be established if it is reasonably
possible that the defects in a complaint can be cured by amendment. (Schifando v. City of
Los Angeles (2003) 31 Cal.4th 1074, 1081.) The burden is on the appellant to
demonstrate the trial court erred in sustaining the demurrer or abused its discretion in
denying leave to amend. (Coutin v. Lucas (1990) 220 Cal.App.3d 1016, 1020.)
       B.      Forfeiture
       The substantive arguments in plaintiff’s opening brief are limited to the order
sustaining the demurrer to his FAC. Apart from asking the court to conduct a de novo

                                             10
review of the “case in its entirety,” plaintiff does not challenge the order sustaining the
demurrer to his SAC. Plaintiff’s decision to focus his arguments exclusively on the
demurrer to the FAC, ignoring the SAC, has consequences for the scope of our review.
       As a general rule, an order sustaining a demurrer is not an appealable order.
(Sullivan v. City of Sacramento (1987) 190 Cal.App.3d 1070, 1073, fn. 1.) The appeal
must be taken from the ensuing judgment of dismissal. (Ibid.) Thus, when a demurrer to
a cause of action is sustained with leave to amend, and the plaintiff chooses to amend that
cause of action, any error in the sustaining of the demurrer is ordinarily forfeited.
(County of Santa Clara v. Atlantic Richfield Co. (2006) 137 Cal.App.4th 292, 312;
accord, National Union Fire Ins. Co. of Pittsburgh, PA v. Cambridge Integrated Services
Group, Inc. (2009) 171 Cal.App.4th 35, 44.) It is only when the plaintiff elects not to
amend the cause of action—i.e., to stand on the validity of the cause of action as
pleaded—that the sufficiency of such claim can be litigated on appeal. (County of Santa
Clara v. Atlantic Richfield Co., supra, at p. 312.)
       In the present case, the court sustained the demurrer to each cause of action
alleged in the FAC, but granted plaintiff leave to amend the causes of action for age
discrimination and retaliation in violation of the FEHA. Plaintiff subsequently filed his
SAC, amending and realleging both causes of action. By doing so, plaintiff forfeited his
right to challenge the legal sufficiency of those claims, as they are alleged in the FAC.
(Aubry v. Tri-City Hospital Dist. (1992) 2 Cal.4th 962, 966, fn. 2.) Accordingly, we limit
our discussion to the causes of action alleged in the FAC for which leave to amend was
denied, namely, plaintiff’s causes of action for harassment in violation of the FEHA;
retaliation in violation of Education Code sections 44110 through 44114; retaliation in
violation of Education Code sections 200 through 283; intentional infliction of emotional
distress; and breach of the implied covenant of good faith and fair dealing.




                                             11
       C.     The harassment claim
       The trial court sustained the demurrer to the cause of action for harassment in
violation of the FEHA on the ground plaintiff failed to exhaust his administrative
remedies. Plaintiff contends the trial court erred in sustaining the demurrer to the
harassment cause of action. We find no error.
       As a prerequisite to bringing a lawsuit for damages under the FEHA, the employee
first must exhaust his or her administrative remedies by filing an administrative
complaint and obtaining a right-to-sue notice from the DFEH. (Martin v. Lockheed
Missiles & Space Co. (1994) 29 Cal.App.4th 1718, 1724.) The exhaustion doctrine
requires the complaining party to identify the alleged violations with sufficient specificity
to permit the DFEH to investigate the claims. (Ibid.; Hobson v. Raychem Corp. (1999)
73 Cal.App.4th 614, 630, disapproved on other grounds as stated in Colmenares v.
Braemar Country Club, Inc. (2003) 29 Cal.4th 1019, 1031, fn. 6; Gov. Code, § 12960,
subd. (c) [administrative complaint must set forth “particulars” of the alleged unlawful
practice].) If an employee fails to file an administrative complaint specifically
identifying the alleged FEHA violations within one year, a subsequent lawsuit based on
those alleged violations will be barred.7 (Hobson, supra, 73 Cal.App.4th at p. 631.)
       Although both harassment and discrimination are unlawful employment practices
under the FEHA, they are distinct wrongs. (Serri v. Santa Clara University (2014) 226
Cal.App.4th 830, 869-870.) Plaintiff’s administrative complaint was limited to



7       Although not argued in either party’s brief, there is a narrow exception to this rule
allowing an employee to seek judicial relief for claims not specifically listed in a DFEH
administrative complaint if such claims are “like or reasonably related to” the claims
made in the administrative complaint and likely to be discovered in the course of the
DFEH’s investigation. (Okoli v. Lockheed Technical Operations Co. (1995) 36
Cal.App.4th 1607, 1617.) For the reasons discussed below, we conclude that plaintiff’s
administrative complaint of “discrimination” and “retaliation,” without any supporting
facts, was not sufficient to preserve a claim for “harassment.”

                                             12
allegations of age “discrimination” and “retaliation.” The administrative complaint did
not mention “harassment” or allege any harassing conduct. Thus, plaintiff failed to
exhaust his administrative remedies for a claim based on harassment. (Martin v.
Lockheed Missiles & Space Co., supra, 29 Cal.App.4th at p. 1728 [administrative
complaint for age discrimination insufficient to support lawsuit for sexual harassment,
sexual discrimination, and retaliation].) The trial court correctly sustained the demurrer
to the harassment cause of action.
       D.     The retaliation claims
       The second count in the FAC alleged causes of action for retaliation in violation of
Education Code sections 44110 through 44114 and sections 200 through 283.8 The trial
court sustained the District’s demurrer to these claims without leave to amend on the
ground that plaintiff failed to timely present a claim under the Government Claims Act
(Gov. Code, § 810 et seq.) (the Act). Plaintiff contends the trial court erred in sustaining
the demurrer to the non-FEHA retaliation claims. We again find no error.
       Under the Act, the filing of a lawsuit against a public entity such as the District is
subject to certain conditions precedent. As relevant here, a plaintiff must timely present a
claim for money or damages to the public entity as a prerequisite to filing an action on it.9
(Gov. Code, §§ 905, 905.2, 911.2, 945.4; see also Le Mere v. Los Angeles Unified School
Dist. (2019) 35 Cal.App.5th 237, 246.) Compliance with the claims presentation




8      The second count also alleged a cause of action for retaliation in violation of the
FEHA. The trial court sustained the demurrer to that cause of action with leave to amend
on the ground the FAC failed to allege facts showing he was subjected to an adverse
employment action. As discussed above, plaintiff forfeited his right to challenge that
ruling by filing the SAC.
9      Actions under the FEHA are not subject to the Act’s claims presentation
requirements. (Garcia v. Los Angeles Unified School Dist. (1985) 173 Cal.App.3d 701,
711.)

                                             13
requirement is mandatory and “ ‘must be satisfied even in face of the public entity’s
actual knowledge of the circumstances surrounding the claim.’ ” (City of Stockton v.
Superior Court (2007) 42 Cal.4th 730, 738; Gong v. City of Rosemead (2014) 226
Cal.App.4th 363, 374 (Gong).) The failure to timely present a claim to the public entity
bars the claimant from filing a lawsuit against that entity. (Gong, supra, at p. 374.)
       Because presentation of a claim is a condition precedent to filing suit (Gov. Code,
§ 945.4), a cause of action that is subject to the statutory claims procedure must allege
either that the plaintiff complied with the claims presentation requirement, or that a
recognized exception or excuse for noncompliance exists. (Gong, supra, 226
Cal.App.4th at p. 374; State of California v. Superior Court (2004) 32 Cal.4th 1234,
1242-1243.) If a plaintiff fails to do so, the complaint is subject to demurrer for not
stating facts sufficient to constitute a cause of action. (Gong, at p. 374; see also Willis v.
City of Carlsbad (2020) 48 Cal.App.5th 1104, 1120 [public policy supports strict
application of the claims presentation requirements].)
       Plaintiff’s FAC did not allege compliance with the claims presentation
requirement or any facts excusing compliance. Plaintiff’s opening brief likewise does not
argue that he complied with the Act by presenting a claim to the District. Instead,
plaintiff appears to argue that he complied (or substantially complied) with the Act’s
claims presentation requirements by filing his FEHA administrative complaint with the
DFEH. We are not persuaded.
       Although there is dicta in Snipes v. City of Bakersfield (1983) 145 Cal.App.3d
861, 870 through 871, footnote 7, suggesting that a FEHA administrative complaint
might satisfy the Act’s claims presentation requirements under certain circumstances, no
California case has held that compliance with the FEHA’s administrative procedures
entirely excuses compliance with the Act’s claims presentation requirements. We
disagree with Snipes to the extent it suggests that substantial compliance with the
FEHA’s administrative claim procedures satisfies the Act’s claims presentation

                                              14
requirements. The policy underlying the claims presentation requirement is to provide
prompt notice of the claims to the public entity so that it may investigate the strengths
and weaknesses of the claim; settle claims, if appropriate; and make informed fiscal
planning decisions. (Renteria v. Juvenile Justice, Department of Corrections &
Rehabilitation (2006) 135 Cal.App.4th 903, 909; California Restaurant Management
Systems v. City of San Diego (2011) 195 Cal.App.4th 1581, 1591; Le Mere v. Los Angeles
Unified School Dist., supra, 35 Cal.App.5th at p. 246.) None of these purposes would be
served here. Nothing in plaintiff’s FEHA complaint, which is limited to conclusory
claims of “retaliation” and “discrimination” under the FEHA, would put the District on
notice of the need to investigate and potentially settle non-FEHA claims based on
violations of the Education Code.
       We conclude that notwithstanding his FEHA administrative complaint, plaintiff
was required to comply with the Act’s claims presentation requirements for his non-
FEHA claims. Because plaintiff failed to do so, we affirm the trial court’s ruling
sustaining the demurrer to plaintiff’s causes of action for retaliation in violation of the
Education Code.
       E.     The claims for intentional infliction of emotional distress and breach of the
              implied covenant of good faith and fair dealing
       Like the non-FEHA retaliation claims, the trial court sustained the demurrer to the
causes of action for intentional infliction of emotional distress and for breach of the
implied covenant of good faith and fair dealing on the ground plaintiff failed to timely
present a claim under the Act. Plaintiff claims this was error. However, as explained
above, we conclude plaintiff was required to comply with the Act’s claims presentation
requirements and, because he failed to do so, we uphold the trial court’s ruling sustaining
the demurrer to these causes of action.




                                              15
       F.     Leave to amend
       Plaintiff offers no argument that the trial court abused its discretion by refusing to
grant him additional leave to amend. Thus, plaintiff has forfeited the right to contest his
ability to cure the defects in his pleading. (Rakestraw v. California Physicians’ Service
(2000) 81 Cal.App.4th 39, 44; Keyes v. Bowen, supra, 189 Cal.App.4th at p. 656.)
                                      DISPOSITION
       The appeal of the clerk’s denial of the request for entry of default is dismissed.
The judgment is otherwise affirmed. The District is entitled to its costs on appeal. (Cal.
Rules of Court, rule 8.278(a)(1).)



                                                         KRAUSE                , J.



We concur:



      HOCH                  , Acting P. J.




      RENNER                , J.




                                             16